DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 16-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu US (20130286994).
Regarding claim 1, Liu et al teaches a communication method, comprising: receiving, by a first device, first configuration information on a second frequency domain resource, wherein the first configuration information indicates a first resource for the first device to send a first uplink reference signal on a first frequency domain resource and indicates a second resource for the first device to send a second uplink reference signal on the second frequency domain resource (see, Fig.1, steps s1, s2 and s3, paragraphs [0016] and [0023], an aperiodic sounding reference signal is configured over two resource control layers), wherein the first frequency domain resource is not used for transmitting uplink data and/or uplink control information, wherein the first uplink reference signal is used for uplink channel (see paragraphs [0017] and [0026], the first radio resource control layer is used for configuration information such as channel sounding), and wherein the second uplink reference signal is used for uplink channel sounding (see paragraphs [0016] and [0023]); determining, by the first device based on the first configuration information, that a beam for sending the first uplink reference signal on a first antenna port is also a beam for sending the second uplink reference signal on a second antenna port (see paragraph [0031], the UE is notified, via radio resource control signaling, of whether the aperiodic sounding reference signal is transmitted from one antenna port, all of the antenna ports, or half of the antenna ports, and whether it is transmitted on one uplink component carrier, all uplink component carriers, or a subset thereof, and these are common for all states); and sending, by the first device, the first uplink reference signal on the first antenna port (see paragraph [0031], the aperiodic sounding reference signal is transmitted from one antenna port…). 
Regarding claim 2, Liu teaches wherein the first configuration information is carried in one piece of downlink control information (DCI) (see paragraphs [0003] and [0004], DCI is used to convey configuration information using various bits in the DCI to indicate different states), and the determining, by the first device based on the first configuration information, that the beam for sending the first uplink reference signal on the first antenna port is also the beam for sending the second uplink reference signal on the second antenna port (see paragraphs [0021] and [0031]) comprises: determining, by the first device, that the one piece of DCI instructs the first device to send the first uplink reference signal on the first frequency domain resource and instructs the first device to send the second uplink reference signal on the second frequency domain resource (see, Fig.1, steps s1, s2 and s3, paragraphs [0016] and [0023]), so as to determine that the beam for sending the first uplink reference signal on the first antenna port is also the beam for sending the second uplink reference signal on the second antenna port (see paragraphs [0021], [0031]). 
(see paragraph [0031], the UE is notified, via radio resource control signaling, of whether the aperiodic sounding reference signal is transmitted from one antenna port, all of the antenna ports, or half of the antenna ports, and whether it is transmitted on one uplink component carrier, all uplink component carriers, or a subset thereof, and these are common for all states) comprises: determining, by the first device, that the first resource for the first device to send the first uplink reference signal on the first frequency domain resource and the second resource for the first device to send the second uplink reference signal on the second frequency domain resource belong to one uplink reference signal resource set or belong to one uplink reference signal resource configuration (see paragraph [0021]), so as to determine that the beam for sending the first uplink reference signal on the first antenna port is also the beam for sending the second uplink reference signal on the second antenna port (see paragraph [0031]). 
Regarding claim 4, Liu teaches, wherein at least one of the following conditions is satisfied: the first frequency domain resource and the second frequency domain resource have a same subcarrier spacing; the first frequency domain resource and the second frequency domain resource have a same cyclic prefix; the first frequency domain resource and the second frequency domain resource have a same timing advance; a frequency domain gap between the first frequency domain resource and the second frequency domain resource is less than a threshold; the first frequency domain resource and the second frequency domain resource are within one frequency domain range; or the first frequency domain resource and the second frequency domain resource are configured to belong to one uplink reference signal resource set or one uplink reference signal resource configuration (see paragraph [0021]). 
(see Fig. 1, steps s1, s2, s3 and paragraph [0031]). 
Regarding claim 6, Liu teaches wherein the first frequency domain resource is a first component carrier, and the second frequency domain resource is a second component carrier (see paragraph [0024]).
Regarding claim 7, Liu teaches, wherein the first frequency domain resource is a first bandwidth part, and the second frequency domain resource is a second bandwidth part (see paragraph [0004], The two bits can indicate four states: one indicates no aperiodic sounding reference signal activation and the other three are used to indicate three sets of RRC-configured aperiodic sounding reference signal transmission parameters. And each of the three sets can indicate a combination of the following sounding reference signal parameters: sounding reference signal bandwidth (srsBandwidth), frequency-domain position, sounding reference signal hopping bandwidth (srs Hopping Bandwidth), transmission comb, cyclic shift, duration, and number of antenna ports. In addition, the parameter of sounding reference signal hopping bandwidth is valid when hopping is supported, and the parameter of duration is valid when multi-shot SRS is supported.) 
Regarding claim 16, Liu teaches a communication method, comprising: sending, by a second device, first configuration information on a second frequency domain resource to a first device, wherein the first configuration information indicates a first resource for the first device to send a first uplink reference signal on a first frequency domain resource and indicates a second resource for the first device to send a second uplink reference signal on the second frequency domain resource (see, Fig.1, steps s1, s2 and s3, paragraphs [0016] and [0023], an aperiodic sounding reference signal is configured over two resource control layers), wherein the first frequency domain resource is not used for transmitting uplink data and/or uplink control information, wherein the first uplink reference signal is used for uplink channel sounding (see paragraphs [0017] and [0026], the first radio resource control layer is used for configuration information such as channel sounding), wherein the second uplink reference signal is used for uplink channel sounding, and wherein a beam for the first device to send the first uplink reference signal on a first antenna port is also a beam for the first device to send the second uplink reference signal on a second antenna port (see paragraph [0031], the UE is notified, via radio resource control signaling, of whether the aperiodic sounding reference signal is transmitted from one antenna port, all of the antenna ports, or half of the antenna ports, and whether it is transmitted on one uplink component carrier, all uplink component carriers, or a subset thereof, and these are common for all states); and receiving, by the second device, the first uplink reference signal from the first device (see paragraph [0031], the aperiodic sounding reference signal is transmitted from one antenna port…).  
Regarding claim 17, Liu teaches, wherein at least one of the following conditions is satisfied: the first configuration information is carried in one piece of downlink control information (DCI) (see paragraphs [0003] and [0004]); the first configuration information is carried in one media access control (MAC) control element (CE) message; or the first resource for sending the first uplink reference signal on the first frequency domain resource and the second resource for sending the second uplink reference signal on the second frequency domain resource belong to one uplink reference signal resource set or belong to one uplink reference signal resource configuration. 
Regarding claim 18, Liu teaches wherein at least one of the following conditions is satisfied: the first frequency domain resource and the second frequency domain resource have a same subcarrier spacing; the first frequency domain resource and the second frequency domain resource have a same cyclic prefix; the first frequency domain resource and the second frequency domain resource have a same timing advance; a frequency domain gap between the first frequency domain resource and the second frequency domain resource is less than a threshold; the first frequency domain resource and the second frequency domain resource are within one frequency domain range; or the first frequency (see paragraph [0021]). 
Regarding claim 19, Liu teaches wherein the first frequency domain resource is a first component carrier, and the second frequency domain resource is a second component carrier (see paragraph [0024]). 
Regarding claim 20, Liu teaches wherein the first frequency domain resource is a first bandwidth part, and the second frequency domain resource is a second bandwidth part (see paragraph [0004], The two bits can indicate four states: one indicates no aperiodic sounding reference signal activation and the other three are used to indicate three sets of RRC-configured aperiodic sounding reference signal transmission parameters. And each of the three sets can indicate a combination of the following sounding reference signal parameters: sounding reference signal bandwidth (srsBandwidth), frequency-domain position, sounding reference signal hopping bandwidth (srs Hopping Bandwidth), transmission comb, cyclic shift, duration, and number of antenna ports. In addition, the parameter of sounding reference signal hopping bandwidth is valid when hopping is supported, and the parameter of duration is valid when multi-shot SRS is supported.)  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 28-34 are are rejected under 35 U.S.C. 103 as being unpatentable over Liu US (20130286994) and in further view of Park et al US (20190103951).
Regarding claim 28, Liu teaches a device, comprising: an input port, configured to receive first configuration information on a second frequency domain resource, wherein the first configuration information indicates a first resource for the device to send a first uplink reference signal on a first frequency domain resource and indicates a second resource for the device to send a second uplink reference signal on the second frequency domain resource (see, Fig.1, steps s1, s2 and s3, paragraphs [0016] and [0023], an aperiodic sounding reference signal is configured over two resource control layers), wherein the first frequency domain resource is not used for transmitting uplink data and/or uplink control information, wherein the first uplink reference signal is used for uplink channel sounding (see paragraphs [0017] and [0026], the first radio resource control layer is used for configuration information such as channel sounding), and wherein the second uplink reference signal is used for uplink channel sounding (see paragraphs [0016] and [0023]); a processor, configured to determine, based on the first configuration information, that a beam for sending the first uplink reference signal on a first antenna port is also a beam for sending the second uplink reference signal on a second antenna port (see paragraph [0031], the UE is notified, via radio resource control signaling, of whether the aperiodic sounding reference signal is transmitted from one antenna port, all of the antenna ports, or half of the antenna ports, and whether it is transmitted on one uplink component carrier, all uplink component carriers, or a subset thereof, and these are common for all states); and a transmit port, configured to send the first uplink reference signal on the first antenna port (see paragraph [0031], the aperiodic sounding reference signal is transmitted from one antenna port…).  Although Liu teaches the (see claim 12, a QCL relationship between two ports is established for transmission).  Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Liu with the QCL relationship between ports as taught by Park et al.  The motivation for this would have been to improve reliability for transmission of uplink/downlink data (see paragraph [0025]).  
Regarding claim 29, Liu further teaches wherein the first configuration information is carried in one piece of downlink control information (DCI) (see paragraphs [0003] and [0004], DCI is used to convey configuration information using various bits in the DCI to indicate different states), and the processor is further configured to: determine that the one piece of DCI instructs the device to send the first uplink reference signal on the first frequency domain resource and instructs the device to send the second uplink reference signal on the second frequency domain resource (see, Fig.1, steps s1, s2 and s3, paragraphs [0016] and [0023]), so as to determine that the beam for sending the first uplink reference signal on the first antenna port is also the beam for sending the second uplink reference signal on the second antenna port (see paragraphs [0021] and [0031]). 
Regarding claim 30, Liu further teaches wherein the processor is further configured to: determine that the first resource for the device to send the first uplink reference signal on the first frequency domain resource and the second resource for the device to send the second uplink reference signal on the second frequency domain resource belong to one uplink reference signal resource set or belong to one uplink reference signal resource configuration (see paragraphs [0021] and [0031]), so as to determine that the beam for sending the first uplink reference signal on the first antenna port is also the beam for sending the second uplink reference signal on the second antenna port (see paragraph [0031], the UE is notified, via radio resource control signaling, of whether the aperiodic sounding reference signal is transmitted from one antenna port, all of the antenna ports, or half of the antenna ports, and whether it is transmitted on one uplink component carrier, all uplink component carriers, or a subset thereof, and these are common for all states). 
Regarding claim 31, Liu further teaches wherein at least one of the following conditions is satisfied: the first frequency domain resource and the second frequency domain resource have a same subcarrier spacing; the first frequency domain resource and the second frequency domain resource have a same cyclic prefix; the first frequency domain resource and the second frequency domain resource have a same timing advance; a frequency domain gap between the first frequency domain resource and the second frequency domain resource is less than a threshold; the first frequency domain resource and the second frequency domain resource are within one frequency domain range; or the first frequency domain resource and the second frequency domain resource are configured to belong to one uplink reference signal resource set or one uplink reference signal resource configuration (see paragraph [0021]). 
Regarding claim 32, Liu further teaches wherein the first uplink reference signal is in a correspondence with the second uplink reference signal (see paragraph [0021]).  
Regarding claim 33, Liu further teaches wherein the first frequency domain resource is a first component carrier, and the second frequency domain resource is a second component carrier (see paragraph [0024]).
Regarding claim 34, Liu further teaches, wherein the first frequency domain resource is a first bandwidth part, and the second frequency domain resource is a second bandwidth part (see paragraph [0004], The two bits can indicate four states: one indicates no aperiodic sounding reference signal activation and the other three are used to indicate three sets of RRC-configured aperiodic sounding reference signal transmission parameters. And each of the three sets can indicate a combination of the following sounding reference signal parameters: sounding reference signal bandwidth (srsBandwidth), frequency-domain position, sounding reference signal hopping bandwidth (srs Hopping Bandwidth), transmission comb, cyclic shift, duration, and number of antenna ports. In addition, the parameter of sounding reference signal hopping bandwidth is valid when hopping is supported, and the parameter of duration is valid when multi-shot SRS is supported).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/               Primary Examiner, Art Unit 2478